
	
		I
		111th CONGRESS
		1st Session
		H. R. 3016
		IN THE HOUSE OF REPRESENTATIVES
		
			June 24, 2009
			Mr. Burton of Indiana
			 introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To prohibit the use of certain funds to host Iranian
		  officials for Independence Day celebrations, and for other
		  purposes.
	
	
		1.Prohibition on use of certain
			 funds to host Iranian officials for Independence Day celebrations
			 internationally or domestically
			(a)In
			 generalNo funds made
			 available to the Department of State or any other Federal department or agency
			 for fiscal year 2009 may be used to host Iranian officials for Independence Day
			 celebrations internationally or domestically.
			(b)Independence Day
			 celebrations definedIn this section, the term
			 Independence Day celebrations means any celebration on any day
			 relating to the July 4th Independence Day celebrations of the United
			 States.
			
